Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive.
It appears that Applicants are arguing an intended use for their claims instead of arguing those limitations that are positively recited in the claims.  
Applicant’s argue “the two DNA adaptor strands do not hybridize with the surface-bound UIP in the absence of the target miRNA and thus are diffusive in the detection buffer, not on the electrode surface”.  It should be noted that such an argument is actually an intended use of the sensor and furthermore, these limitations are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the “the two DNA adaptor strands do not hybridize with the surface-bound UIP in the absence of the target miRNA and thus are diffusive in the detection buffer, not on the electrode surface” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Similarly, it does appear that Labib teach the structurally recited limitations being claimed (Figure 1(a)-(c)), they just are not teaching them in the same temporal moment of the device’s use as applicant is arguing.  But importantly, the claims are not limited to an argued use, just the positively recited structure.  Applicant is encouraged to amend their claims to require the structure that allows 
Given the lack of positively recited structure describing the linkage between the redox reporter and the nucleic acid, the Exmainer believes that Figure 1c shows that the two are “linked”.
While it is clear the structure of the prior art and Applicant’s envisioned system are different, the claims need to reflect this difference instead of just arguing how the two are used differently.  Applicant is encouraged to provide more positively recited structure in their claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labib et al.(Anal Chem 2013, 85, 9422-9427).

A sensing unit that is bound to the substrate, wherein the sensing unit comprises a redox current reporter (K3[Fe(CN)6) (Middle right 9423 along with Ru(NH3)6]Cl3) aka  ruthenium(III) chloride ([Ru(NH3)6]Cl3), potassium ferricyanide) and a sequence-specific nucleic acid sufficiently complementary to that of the target nucleic acid or a sequence therein to specifically bind the target nucleic acid (Figure 1 shows binding), wherein the sequence-specific nucleic acid is bound to the substrate, wherein the redox current reporter (ruthenium(III) chloride, potassium ferricyanide) is linked to the sequence-specific nucleic acid; and a co-reactant (Both the adaptor strands as well as the reducing or oxidizing agents, phosphate buffer, can be interpreted as co-reactants).
With regard to claim 2, Labib et al. teach the use of their device on microRNAs (miRNAs)(Abstract).
With regard to claim 4, Labib et al. teach the use of a carbon or metal containing microelectrode (Pg. 9423 middle left of page).
  With regard to claim 5, Labib et al. teach an electrode having a radius above 100 micron (Dropsense, Spain gold nanoparticles-modified screen printed carbon electrode, Page 9423 left).
With regard to claims 6 and 7, Labib et al. teach that the thiol modified UIP probe was self assembled via covalent interactions to the substrate (Figure 1).
With regard to claims 9, 11, and 12, Labib et al. teach the ruthenium(III) chloride and potassium ferricyanide redox reporters are capable of reduction and oxidation, a co-reactant such as a phosphate buffer is capable of oxidizing a reduced redox reporter (Pg. 9423)
With regard to claim 14,  Labib et al. teach a nucleic acid sequence between 17-27 nucleotides in length. (Pg. 9423).
With regard to claim 15, Labib et al. teaches an incubation and a phosphate buffer (Page 9423)
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Labib et al.(Anal Chem 2013, 85, 9422-9427) in view of Loaiza et al. (Sensors 2005, 5, 344-363).
The teachings of Labib et al. are found above.
Labib et al. do not teach the use of alkanethiols to attach their probe to the substrate.

It would have been obvious to a person of skill in the art at the time the invention was made to have included well known alkanethiols as a linkage to the substrate.  Loaiza et al. provide that alkanethiols have been show to provide molecular level control over the immobilization of several types of biomolecules and have been used as active films on which DNA segments can be attached using covalent linkers.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al.(Anal Chem 2013, 85, 9422-9427) in view of Xia et al. (Analytica Chimica Acta 878 (2015) 95-101.
	The teachings of Labib et al. can be seen above.
Labib et al. do not teach TCEP or the use of this technique in a high throughput assay.
	With regard to claim 17, Xia et al. teach TCEP as a redox mediator and reducing reagent (Figure 1).  Xia et al. teach that TCEP is stable and electrochemically inert reducing agent.
	With regard to claim 19, Xia et al. teach the capability of their system to be used in a high throughput manner (Page 98)
	With regard to claim 20 which requires a teaching of a plurality of sensing units Xia teaches the use of 3 electrodes, a plurality (pg. 99).
	It would have been obvious to a person of skill in the art at the time the invention was made to first use TCEP as a coreactant for its known strengths as taught by Xia et al. as a reductant within the device of Labib et al.  It would also be obvious to use a plurality of systems to allow for a plurality of sensing reactions to occur at the same time in a high throughput fashion as not only is this provided for by Xia et al. but also it would have been obvious to one having ordinary skill in the art at the time the invention was made as mere duplication of parts has no patentable significance unless a new and .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/27/2021